 

Exhibit 10.1

 

FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT

 

This FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of June 1, 2020, by and among Silicon Valley Bank, a California
corporation (“Bank”), LEAF GROUP LTD., a Delaware corporation (“Parent”),
SOCIETY6, LLC, a Delaware limited liability company, WELL+GOOD LLC, a New York
limited liability company, LS MEDIA HOLDINGS, LLC, a Delaware limited liability
company, DENY DESIGNS, LLC, a Delaware limited liability company, SAATCHI
ONLINE, INC., a Delaware corporation, OTHER ART FAIRS, LLC, a Delaware limited
liability company, LEAF GROUP SERVICES, LLC, a Delaware limited liability
company and LEAF OIYS, LLC, a Delaware limited liability company (together with
Parent, each a “Co-Borrower” and collectively, “Co-Borrowers”).

 

Recitals

 

A.           Bank and Co-Borrowers have entered into that certain Loan and
Security Agreement dated as of November 7, 2019 (as the same may from time to
time be amended, modified, supplemented or restated, the “Loan Agreement”).

 

B.           Bank has extended credit to Co-Borrowers for the purposes permitted
in the Loan Agreement.

 

C.           Co-Borrowers have requested that Bank amend the Loan Agreement to
(i) modify the borrowing formula, (ii) add a financial covenant, (iii) extend
the maturity date, and (iv) make certain other revisions to the Loan Agreement
as more fully set forth herein.

 

D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.            Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.            Amendments to Loan Agreement.

 

2.1          Section 2.3 (Overadvances). Section 2.3 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

 

“2.3        Overadvances. If, at any time, the outstanding principal amount of
any Advances exceeds the lesser of either (a) the Revolving Line or (b) the sum
of (i) the Borrowing Base plus (ii) the Non-Formula Sublimit, Co-Borrowers shall
immediately pay to Bank in cash the amount of such excess (such excess, the
“Overadvance”). Without limiting Co-Borrowers’ obligation to repay Bank any
Overadvance, Co-Borrowers agree to pay Bank interest on the outstanding amount
of any Overadvance, on demand, at a per annum rate equal to the rate that is
otherwise applicable to Advances plus five percent (5.0%).”

 





 

 

2.2          Section 6.3 (Accounts Receivable). Sections 6.3(b) and 6.3(c) of
the Loan Agreement hereby are amended and restated in their entirety to read as
follows:

 

“(b)          Disputes. Co-Borrowers shall promptly notify Bank of all disputes
or claims in excess of Fifty Thousand Dollars ($50,000) relating to Accounts.
Co-Borrowers may forgive (completely or partially), compromise, or settle any
Account for less than payment in full, or agree to do any of the foregoing so
long as (i) Co-Borrowers do so in good faith, in a commercially reasonable
manner, in the ordinary course of business, in arm’s-length transactions, and,
to the extent such Accounts exceed Fifty Thousand Dollars ($50,000) reports the
same to Bank in the regular reports provided to Bank; (ii) no Event of Default
has occurred and is continuing; and (iii) after taking into account all such
discounts, settlements and forgiveness, the total outstanding Advances will not
exceed the lesser of (i) the Revolving Line or (ii) the sum of (A) the Borrowing
Base plus (B) the Non-Formula Sublimit.

 

(c)          Collection of Accounts. Co-Borrowers shall direct Account Debtors
to deliver or transmit all proceeds of Accounts into a lockbox account, or via
electronic deposit capture into a “blocked account” as specified by Bank (either
such account, the “Cash Collateral Account”). Whether or not an Event of Default
has occurred and is continuing, Co-Borrowers shall promptly deliver all payments
on and proceeds of Accounts to the Cash Collateral Account. Subject to Bank’s
right to maintain a reserve pursuant to Section 6.3(d), all amounts received in
the Cash Collateral Account shall be (i) when a Streamline Period is not in
effect, applied to immediately reduce the Obligations (other than Obligations
owing under the Non-Formula Sublimit) under the Revolving Line (unless Bank, in
its sole discretion, at times when an Event of Default exists, elects not to so
apply such amounts), or (ii) when a Streamline Period is in effect, transferred
on a daily basis to Co-Borrowers’ operating account with Bank. Co-Borrowers
hereby authorize Bank to transfer to the Cash Collateral Account any amounts
that Bank reasonably determines are proceeds of the Accounts (provided that Bank
is under no obligation to do so and this allowance shall in no event relieve
Co-Borrowers of their obligations hereunder).”

 

2.3          Section 6.9 (Financial Covenant). Section 6.9 of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

 

“6.9          Financial Covenant. Co-Borrowers shall, at all times, but tested
as of the last day of each calendar month, maintain a Liquidity Ratio of at
least 1.50 to 1.00.”

 

2.4          Section 6.15 (Post-Closing Deliverables). Section 6.15(c) of the
Loan Agreement hereby is amended and restated in its entirety to read as
follows:

 

“(c)          Co-Borrowers shall, on or prior to August 31, 2020, close the
Barclay’s Account and the NAB Account and transfer all amounts therein to
Co-Borrowers accounts at Bank or Bank’s Affiliates. Notwithstanding the
foregoing, any failure to complete such closure and transfer of the Barclay’s
Account and/or the NAB Account within the timeframe set forth herein that is
solely a result of Bank’s or its Affiliates’ failure to timely open and make
available substantially equivalent replacement accounts shall not constitute an
Event of Default hereunder.”

 



2

 

 

2.5          Section 8.2 (Covenant Default). Section 8.2(a) of the Loan
Agreement hereby is amended and restated in its entirety to read as follows:

 

“(a)          (i) A Co-Borrower fails or neglects to perform any obligation in
Sections 6.2, 6.3, 6.4, 6.5, 6.6, 6.7, 6.8, 6.10, 6.12, 6.14 or 6.15 or violates
any covenant in Section 7, or (ii) Co-Borrowers fail to maintain compliance with
the financial covenant set forth in Section 6.9 hereof, unless any such failure
to comply is cured within three (3) Business Days after the occurrence thereof;
or”

 

2.6          Section 13 (Definitions). The following terms and their respective
definitions hereby are added or amended and restated in their entirety in
Section 13.1 of the Loan Agreement, as appropriate, as follows:

 

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base plus the Non-Formula Sublimit, minus,
in each case, (b) the outstanding principal balance of any Advances.

 

“First Amendment Effective Date” means June 1, 2020.

 

“Liquidity Ratio” means a ratio of (a) (i) unrestricted cash and Cash
Equivalents held by Co-Borrowers in accounts at Bank, plus (ii) an amount equal
to the product of (A) Co-Borrower’s net trade accounts receivable (determined in
accordance with GAAP), multiplied by (B) sixty percent (60%), to (b) (i) the
outstanding principal balance of any Advances (other than amounts outstanding in
connection with the PPP Loan), plus (ii) Co-Borrowers’ accounts payable owing to
artists selling works on Co-Borrowers’ platforms, as defined in Financial
Statements delivered in accordance with Section 6.2.

 

“Non-Formula Sublimit” is availability for Advances under the Revolving Line
without regard to Eligible Accounts in an aggregate amount equal to (a) at all
times during the period of time from the First Amendment Effective Date through
and including December 1, 2020, One Million Dollars ($1,000,000), and (b) at all
times after December 1, 2020, Zero Dollars ($0.00).

 

“PPP Loan” means that certain loan made by Bank to Parent under the Paycheck
Protection Program established pursuant to the Coronavirus Aid, Relief and
Economic Security Act (as amended, and the related rules and regulations).

 

“Revolving Line Maturity Date” is May 5, 2021.

 





3

 

 

“Streamline Period” is, on and after the First Amendment Effective Date,
provided no Event of Default has occurred and is continuing, the period (a)
commencing on the first day of the month following the day that Co-Borrowers
provide to Bank a written report confirming that Co-Borrowers have, for each
consecutive day in the immediately preceding month maintained a Liquidity Ratio
no less than 1.75:1.00, as determined by Bank in its good faith business
discretion, (the “Streamline Ratio”); and (b) terminating on the earlier to
occur of (i) the occurrence of an Event of Default, and (ii) the first day
thereafter on which Co-Borrowers fail to maintain the Streamline Ratio, as
calculated by Bank. Upon termination of a Streamline Period, Co-Borrowers must
maintain the required Streamline Ratio each consecutive day for one (1) fiscal
quarter as determined by Bank, prior to entering into a subsequent Streamline
Period. Each Streamline Period shall commence on the first day of the monthly
period following the date Bank determines that the conditions set forth herein
have been achieved.

 

“Streamline Ratio” is defined in the definition of Streamline Period.

 

2.7          Section 13 (Definitions). Subsection (a) of the defined term
“Permitted Indebtedness” set forth in Section 13.1 of the Loan Agreement hereby
is amended and restated to read as follows:

 

“(a)          Co-Borrowers’ Indebtedness to Bank under this Agreement, the other
Loan Documents and in connection with the PPP Loan;”

 

2.8          Exhibit B of the Loan Agreement hereby is replaced with Exhibit B
attached hereto.

 

3.            Limitation of Amendments.

 

3.1          The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

3.2          This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.

 

4.            Representations and Warranties. To induce Bank to enter into this
Amendment, each Co-Borrower hereby represents and warrants to Bank as follows:

 

4.1          Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true and
correct in all material respects as of the date hereof (except to the extent
such representations and warranties relate to an earlier date, in which case
they are true and correct in all material respects as of such date), and (b) no
Event of Default has occurred and is continuing;

 

4.2          Co-Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

4.3          The organizational documents of Co-Borrower delivered to Bank on
the Effective Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;

 



4

 

 

4.4          The execution and delivery by Co-Borrower of this Amendment and the
performance by Co-Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, have been duly authorized;

 

4.5          The execution and delivery by Co-Borrower of this Amendment and the
performance by Co-Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not and will not contravene (a) any material
Requirement of Law, (b) any material agreement binding on Co-Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Co-Borrower, or (d) the
organizational documents of Co-Borrower;

 

4.6          The execution and delivery by Co-Borrower of this Amendment and the
performance by Co-Borrower of its obligations under the Loan Agreement, as
amended by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Co-Borrower, except as already has been obtained or made;
and

 

4.7          This Amendment has been duly executed and delivered by Co-Borrower
and is the binding obligation of Co-Borrower, enforceable against Co-Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.

 

5.            Ratification of Intellectual Property Security Agreement. Each
Co-Borrower hereby ratifies, confirms and reaffirms, all and singular, the terms
and conditions of those certain Intellectual Property Security Agreements dated
as of the Effective Date between each Co-Borrower and Bank, and acknowledges,
confirms and agrees that said Intellectual Property Security Agreement (a)
except as set forth on Schedule 1 hereto, contains an accurate and complete
listing of all Intellectual Property Collateral (as defined therein) and (b)
shall remain in full force and effect.

 

6.            Ratification of Perfection Certificate.  Each Co-Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in those certain Perfection Certificates dated on or prior to the
Effective Date and acknowledges, confirms and agrees that, except as set forth
on Schedule 1 hereto, the disclosures and information such Co-Borrower provided
to Bank in such Perfection Certificate have not changed, as of the date hereof.

 

7.            Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.            Effectiveness. This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
and (b) Co-Borrowers’ payment to Bank of (i) a commitment fee in an amount equal
to Twenty Five Thousand Dollars ($25,000), and (ii) all Bank Expenses due and
owing as of the date hereof, which may be debited from any of Co-Borrowers’
accounts at Bank.

 

[Balance of Page Intentionally Left Blank]

 



5

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

CO-BORROWERS:                 LEAF GROUP LTD.   DENY DESIGNS, LLC, by Leaf Group
Ltd., its sole member           By: /s/ Sean Moriarty   By: /s/ Sean Moriarty  
        Name: Sean Moriarty   Name: Sean Moriarty           Title: Chief
Executive Officer    Title: Chief Executive Officer           SOCIETY6, LLC, by
Leaf Group Ltd., its sole member   SAATCHI ONLINE, INC.           By: /s/ Sean
Moriarty   By: /s/ Sean Moriarty           Name: Sean Moriarty   Name: Sean
Moriarty           Title: Chief Executive Officer   Title: Chief Executive
Officer           WELL+GOOD LLC, by Leaf Group Ltd., its sole member   OTHER ART
FAIRS, LLC, by Leaf Group Ltd., its sole member           By: /s/ Adam Wergeles
  By: /s/ Sean Moriarty           Name: Adam Wergeles   Name: Sean Moriarty    
      Title: Executive Vice President and Secretary   Title: Chief Executive
Officer           LS MEDIA HOLDINGS, LLC, by Leaf Group Ltd., its sole member  
LEAF GROUP SERVICES, LLC, by Leaf Group Ltd., its sole member           By: /s/
Sean Moriarty   By: /s/ Sean Moriarty           Name: Sean Moriarty   Name: Sean
Moriarty           Title: Chief Executive Officer   Title: Chief Executive
Officer           LEAF OIYS, LLC, by Leaf Group Ltd., its sole member          
      By: /s/ Sean Moriarty                 Name: Sean Moriarty                
Title: Chief Executive Officer      

 

[Signature Page to First Amendment to Loan and Security Agreement]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

 

BANK:

 

SILICON VALLEY BANK

 

By /s/ Andrea Jones                                                        
Name:   Andrea Jones         Title: Vice President  

 





 